Citation Nr: 1510219	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-22 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center at the 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the 45 months of education benefits under the Dependent's Educational Assistance (DEA) program.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to September 1974 and November 1990 to July 1991.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Educational Center in Atlanta Georgia.  The case was subsequently transferred to the Education Center at the RO in Muskogee, Oklahoma.

The appellant testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during a travel board hearing in April 2011.  A transcript of the hearing has been associated with the claims file.

At the April 2011 hearing, the appellant was provided representation by The American Legion.  However, the record does not contain a formal notice indicating that The American Legion is representing the appellant in this matter.  Moreover, in a December 2010 Report of Contact, a VA employee reported that The American Legion stated that the appellant "was not listed for representation."  As stated in the Board's July 2014 remand, if the appellant wishes to have representation in this matter, she is advised to contact a representative and arrange to have a formal notice filed with VA.

In July 2014, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The appellant received 45 months of charged DEA benefits for courses taken from August 24, 2005 through November 10, 2009.
2.  The evidence does not show that the appellant requires an extension to pursue special restorative training or that she qualifies for courses under the special assistance for the educationally disadvantaged program.


CONCLUSION OF LAW

The criteria for an extension of DEA benefits beyond November 10, 2009 have not been met.  38 U.S.C.A. §§ 3501, 3511, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3044, 21.3300 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5103 (2014), VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  However, the Board finds that VA was not required to provide the appellant with such notice as this case is one where, as a matter of law, entitlement to the benefit claimed cannot be established.  See 38 C.F.R. § 3.159(b)(3)(ii) (2014).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-04 (June 23, 2004); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (finding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).
II. Procedural Due Process

The Board remanded this case in July 2014 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the appellant, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See also D'Aries v. Peake, 22 Vet. App. 97,105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board's first remand directive, to procure the Veteran's complete claims file, has been accomplished.  Although the Veteran's complete claims file was not added to the temporary file associated with the appellant's claim, the documents necessary to adjudicate this claim have been associated with the temporary file.  Thus, the Board finds that there was substantial compliance with this remand instruction and that no prejudicial error exists with respect to not having the remainder of the Veteran's claims file as it does not contain relevant evidence and thus cannot affect the outcome of this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010); cf. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance," but only if there "exists a reasonable possibility that the records could help the veteran substantiate [the] claim for benefits").  Accordingly, another remand to procure the remainder of the Veteran's claims file is not warranted, as it would only result in unnecessary delay, with no additional benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. at 430.

The Board's second remand directive, to provide the appellant with all necessary notice regarding her current appeal, has also been accomplished.  As stated above, no notice to the appellant is necessary as this appeal contains undisputed facts which render the appellant ineligible for the benefit claimed.  Sabonis, 6 Vet. App. 426.  Thus, there has been at least substantial compliance with the second remand directive.

The appellant testified at a hearing before the undersigned in April 2011.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the appellant had an opportunity to provide testimony in support of her claim, facilitated by questioning from the undersigned and a representative from The American Legion.  The appellant did raise the new issue of whether or not VA provided the full 45 months of DEA benefits at the hearing, however, there is no indication that any outstanding evidence exists that might provide additional support for the claim.  Moreover, the Board undertook additional development after the hearing was conducted.  Given this development, and in light of the appellant's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.


III. DEA Benefits

The appellant seeks to have her DEA benefits extended beyond November 10, 2009.  Initially, she did not dispute that she had received 45 months of charged benefits.  More specifically, in a November 2009 letter, the appellant stated that her benefits would be used up by November 11, 2009 and that she was requesting that VA further extend her entitlement to May 2010.  In addition, the December 2009 notice of disagreement (NOD) requests an extension of the DEA benefits.

However, at the April 2011 hearing, the appellant testified that she had only received DEA benefits from August 2007 to November 2009, and thus, she only received 27 or 28 months of benefits.  When asked by the undersigned if she remembered asking for the benefits to start in 2005, the appellant testified that she remembered receiving a letter saying that she could "receive benefits that dated back to the start of [2005]."

The record shows that the appellant was sent a letter in August 2007 that certified her eligibility for 45 months of DEA benefits.  The August 2007 letter also explained the appellant's options for determining the beginning date for the benefits.

In August 2007 the appellant signed and submitted to VA a letter selecting May 2, 2005 as the beginning date for her DEA benefits.  This was followed by another August 2007 letter from VA to the appellant that confirmed that she had until May 2, 2013 to use her benefits.  Finally, a letter that appears to have been sent to the appellant in April 2008 reflects that the charges against entitlement began August 24, 2005.  Thus, the Board finds that it is undisputed that the appellant was paid 45 months' worth of DEA benefits.

The claim, then, turns on whether or not the appellant qualifies for an extension to DEA benefits beyond the 45 months established by law.
DEA benefits are provided pursuant to Chapter 35, Title 38, of the United States Code to certain qualifying dependents of certain classes of veterans, including children in specified classes.  See 38 U.S.C.A. §§ 3501, 3512.  The period of eligibility for a child of the veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  The 45 month period of entitlement need not be consecutive but must be completed before the period of eligibility lapses.  38 U.S.C.A. § 3511(a); 38 C.F.R. § 21.3044(b).

The 45 month limitation may not be exceeded unless a longer period is required for special restorative training under the circumstances outlined in 38 C.F.R. § 21.3300(c), or except as specified in 38 C.F.R. § 21.3044(c).  38 U.S.C.A. § 3511; 38 C.F.R. § 21.3020(b).  Under 38 C.F.R. § 21.3044(c)(1), an extension is allowable where no charge against the entitlement is made based on a course or courses pursued by a spouse or a surviving spouse under the special assistance for the educationally disadvantaged program.  Id.

Under 38 C.F.R. § 21.3044(c)(2), an extension is allowable where special restorative training authorized under 38 C.F.R. § 21.3300 exceeds 45 months.  Id.

In light of the fact that the appellant is the Veteran's daughter and not the spouse or surviving spouse of the Veteran, an extension is not warranted under 38 C.F.R. § 21.3044(c)(1).  In addition, the evidence does not show that the appellant requires special restorative training, nor does she allege that she wants or needs special restorative training.  Instead, the appellant asserts that she had one semester left in her studies after the benefits ran out.  Thus, an extension in not warranted under the circumstances outlined in 38 C.F.R. § 21.3300(c) or as specified in 38 C.F.R. § 21.3044(c)(2).

As the appellant's assertions do not fit within the narrowly defined circumstances under which more than 45 months of DEA benefits may be awarded, there is no legal basis for an extension of DEA benefits beyond November 10, 2009.  The law is dispositive of the issue and the Board is bound by the laws and regulations governing this issue.  Therefore, the appeal must be denied.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an extension of the 45 months of education benefits under the Dependent's Educational Assistance (DEA) program is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


